Exhibit 10.11

 

THIS INSTRUMENT WAS PREPARED BY, AND WHEN RECORDED SHOULD BE RETURNED TO: 
Shannon C. Baxter, Esq., Paul, Hastings, Janofsky & Walker LLP, 600 Peachtree
Street, Suite 2400, Atlanta, Georgia 30308 (404) 815-2150

 

 

SPACE ABOVE THIS LINE

 

FOR RECORDER

 

 

 

MORTGAGE,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT

AND

FIXTURE FINANCING STATEMENT

FROM

DIAMOND JO WORTH, LLC

TO

WELLS FARGO FOOTHILL, INC.,

AS AGENT

 

 

NOTICE:  This Mortgage secures credit in the maximum principal amount of
$72,166,667.  Loans and advances up to this amount, together with interest, are
senior to indebtedness to other creditors under subordinated or subsequently
recorded and filed mortgages and liens.

 

This Mortgage contains an after-acquired property clause.

 

--------------------------------------------------------------------------------


 

This Mortgage (this “Shore Mortgage”) is made as of May 13, 2005, by Diamond Jo
Worth, LLC, a Delaware limited liability company (the “Company”), in favor of
Wells Fargo Foothill, Inc., a California corporation, as agent (“Agent”; Agent,
together with its successors and assigns, is referred to herein as “Mortgagee”)
for the Lenders (as defined in the hereinafter defined Loan Agreement) under
that certain Loan and Security Agreement dated as of June 16, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among the Company, Diamond Jo, LLC (formerly known as Peninsula
Gaming Company, LLC), a Delaware limited liability company (“DJL”), The Old
Evangeline Downs, L.L.C., a Louisiana limited liability company (“OED,” together
with DJL and the Company, collectively, “Borrowers,” and each, a “Borrower”),
Mortgagee and Lenders.

 

RECITALS

 

WHEREAS, the Company is the sole owner of a fee simple interest (the “Fee Simple
Interest”) for certain premises located in Worth County, Iowa and more
particularly described on Exhibit A attached hereto (such Fee Simple Interest is
hereinafter referred to as the “Real Property”); and

 

WHEREAS, pursuant to the Loan Agreement, Lenders have agreed to loan Borrowers
the maximum principal amount of $72,166,667, subject to the terms and conditions
in the Loan Agreement and maturing on June 15, 2008.  The Loan Agreement
provides that to secure performance by Borrowers of their obligations under the
Loan Agreement, the Company will execute and deliver this Mortgage to Mortgagee
for the benefit of the Lender Group (as defined in the Loan Agreement).  The
Loan Agreement, this Mortgage, the other Loan Documents (as defined in the Loan
Agreement) and any other document referred to in or made with reference to the
Loan Documents are hereby incorporated by reference, and are sometimes
collectively referred to as “Transaction Documents”.

 

GRANTING CLAUSES

 

NOW, THEREFORE, in consideration of ten dollars and other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
and to secure

 

(i)            the payment when due of indebtedness evidenced by the Loan
Agreement in the maximum principal sum of $72,166,667, bearing interest as set
forth in the Loan Agreement and maturing on June 15, 2008, such date being the
“Maturity Date,” including, without limitation, all accrued and unpaid interest
thereon, and premiums and penalties, if any, thereon, including late payment
charges and Additional Interest (as defined in Section 5.2 hereof),

 

(ii)           all other sums that may or shall become due hereunder, in
connection with the Loan Agreement or under the other Transaction Documents,
including the costs and expenses of enforcing any provision of any of the
foregoing documents,

 

(iii)          the reimbursement to Mortgagee of all monies which may be
advanced as herein provided and of any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred or paid on account of any
litigation at law or in equity that may arise in respect of this Mortgage or the
obligations secured hereby or the lands and premises and other

 

1

--------------------------------------------------------------------------------


 

property herein mentioned or in obtaining possession of said lands and premises
and other property after any sale that may be made as hereinafter provided,

 

(iv)          the payment by the Company to Mortgagee of all sums, if any, as
may be duly expended or advanced by Mortgagee in the performance of any
obligation of the Company as provided hereunder,

 

(v)           the payment of any and all other indebtedness that this Mortgage
by its terms secures and

 

(vi)          the performance and observance of the covenants, agreements and
obligations of Borrowers contained herein and in the other Transaction Documents

 

(all obligations and sums included in the foregoing clauses (i), (ii), (iii),
(iv), (v) and (vi) being hereinafter collectively referred to as the “Secured
Obligations”), and in order to charge with such performance and with such
payments said lands and premises and other property hereinafter described and
the rents, revenues, issues, income and profits thereof, the Company does hereby
mortgage, affect, hypothecate, to inure to the use and benefit of Mortgagee and
its successors and assigns, for the benefit of the Lender Group, all right,
title and interest of the Company now or hereafter owned or leased, in, to or
under, or derived from each and all of the following properties, estates,
rights, titles and interests (collectively, the “Mortgaged Property”):

 

(a)           the Real Property and all tenements, hereditaments, appurtenances,
estates and rights in and to any of the Real Property and all component parts of
the Real Property;

 

(b)           all buildings, improvements and other structures now or hereafter
located on any of the Real Property (the “Improvements”);

 

(c)           all of the Company’s right, title and interest in and to all
servitudes, easements, rights-of-way, gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, title, interests, privileges, liberties, prescriptions,
advantages and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to any of the Real Property or the Improvements;

 

(d)           all of the Company’s right, title and interest in and to any right
to purchase, or to use and occupy, any land adjacent to any of the Real Property
and any land lying in the bed of any street, road or avenue, opened or proposed,
in front of or adjoining any of the Real Property;

 

(e)           all of the Company’s right, title and interest, to all machinery,
apparatus, equipment, fittings, fixtures and other property of every kind and
nature whatsoever now or hereafter located upon any of the Real Property or the
Improvements, and all component parts of any building or other construction
located on any of the Real Property or appurtenances thereto, and used in
connection with the operation and occupancy of any of the Real Property or the
Improvements, and all building equipment, material and supplies of any nature

 

2

--------------------------------------------------------------------------------


 

whatsoever now or hereafter located in or upon any of the Real Property or the
Improvements, including, without limitation, all metals, lumber and lumber
products, bricks, stones, building blocks, sand, cement, roofing materials,
paint, doors, windows, hardware, wires, wiring and other building materials and
any building equipment, materials and supplies obtained for use in connection
with any of the Real Property or the Improvements and all additions,
replacements, modifications and alterations of any of the foregoing, including,
but without limiting the generality of the foregoing, all heating, lighting
incinerating and power equipment, engines, pipes, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating and communications apparatus, air cooling and air
conditioning apparatus, elevators, ducts and compressors and all other equipment
and fixtures (collectively, the “Fixtures”).  The Company acknowledges that all
Fixtures are part and parcel of the real estate and appropriated to the use of
the real estate and, whether or not affixed or annexed to the Improvements,
shall for the purpose of this Mortgage be deemed conclusively to be real estate
and mortgaged hereby;

 

(f)            all of the Company’s right, title and interest to all plans and
specifications for the Real Property and the Improvements, all contracts with
architects and engineers responsible for the design of the Improvements, the
preparation or evaluation of any of such plans and specifications or the
supervision of the construction of any of the Improvements, all contracts to
which the Company is now or hereafter a party providing for the connection
therewith or the furnishing or installation of any Fixtures or other personal
property in connection therewith, all contracts to which the Company is now or
hereafter a party providing for the management of the construction of any of the
Improvements, all rights of the Company as a third party beneficiary under all
contracts and subcontracts pertaining to the Real Property or the Improvements
as to which the Company is not a party, all payment and performance bonds
relating to the Real Property or the Improvements and all other contracts and
agreements related to the design, management, construction, equipping and
development of the Real Property or the Improvements (collectively, the
“Construction Documents”);

 

(g)           all of the Company’s right, title and interest to all awards or
payments, and any interest paid or payable with respect thereto, that may be
made with respect to all or any portion of the Real Property, the Improvements
or the Fixtures, whether from the exercise of right of condemnation, eminent
domain or similar proceedings (including any transfer made in lieu of the
exercise of said right), or from any taking for public use, or for any other
injury to or decrease in the value of all or any portion of the Real Property,
the Improvements or the Fixtures, or as a result of the exercise by any
governmental authority of any right or option to purchase any of the Real
Property, all of the foregoing to be held, applied and paid in accordance with
the provisions of this Mortgage (collectively, the “Eminent Domain Awards”);

 

3

--------------------------------------------------------------------------------


 

(h)           all of the Company’s right, title and interest to all proceeds of,
and any unearned premiums on, any insurance policies covering all or any portion
of the Real Property, the Improvements or the Rents (as hereinafter defined),
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to all
or any portion of the Real Property or the Improvements and any interest
actually paid with respect thereto, all of the foregoing to be held, applied and
paid in accordance with the provisions of this Mortgage (collectively, the
“Insurance Proceeds”);

 

(i)            all of the Company’s right, title and interest as lessor or
landlord to all leases and other agreements affecting the use or occupancy of
any of the Real Property or the Improvements now in effect or hereafter entered
into (including, without limitation, subleases (including licenses, concessions,
tenancies and other occupancy agreements covering or encumbering all or any
portion of the Real Property or the Improvements), but excluding any licenses
and permits to the extent not assignable under applicable law, including without
limitation, liquor and gaming licenses, together with any modifications,
extensions or renewals of the same (collectively, the “Space Leases”) and the
rents, revenues, issues, income, products and profits of the Real Property and
the Improvements, including, without limitation, any security deposits or other
funds deposited with the Company pursuant to the Space Leases (collectively, the
“Rents”), together with any guarantees of the Space Leases or Rents delivered to
the Company from time to time, and any modifications, extensions and renewals of
any such guarantees, together with the right, but not the obligation, to
exercise options, to give consents and to collect, receive and receipt for the
Rents and apply the Rents to the payment of the Secured Obligations and to
demand, sue for and recover the Rents (when due and payable), subject to a
license in favor of the Company in respect thereof prior to the occurrence of an
Event of Default (as defined in Section 5.1 hereof); and

 

(j)            any and all other, further or additional rights, title, estates
and interests of the Company in and to any of the Real Property or the
Improvements or the Fixtures, and all renewals, substitutions and replacements
of and all additions and appurtenances to any of the Real Property or the
Improvements or the Fixtures or constructed, assembled or placed on any of the
Real Property or the Improvements, and all conversions of the assemblage,
placement or conversion, as the case may be, and in each such case without any
further mortgage, conveyance, assignment or other act by the Company, shall
become subject to the lien of this Mortgage as fully and completely, and with
the same effect, as though now owned by the Company, the Company expressly
agreeing that if the Company shall at any time acquire any other right, title,
estate or interest in and to any of the Real Property, the Improvements or the
Fixtures, the lien of this Mortgage shall automatically attach to and encumber
such other right, title, estate or interest as a first lien thereon.

 

4

--------------------------------------------------------------------------------


 

AND, as additional security, the Company hereby grants to Mortgagee, for the
benefit of the Lender Group, a continuing security interest in (a) the Fixtures,
(b) the Construction Documents, (c) the Insurance Proceeds, (d) the Eminent
Domain Awards, (e) the Space Leases, (f) the Rents, (g) all proceeds of the
foregoing and (h) all proceeds of any of the Real Property and the Improvements
(collectively, the “Security Interests Property”) and this Mortgage shall be
effective as a security agreement pursuant to the Uniform Commercial Code as
enacted and in effect in the state in which any of the Real Property is located
(the “Code”).

 

HABENDUM

 

TO HAVE AND TO HOLD the Mortgaged Property, the rights and privileges hereby
conveyed or assigned, or intended so to be, unto Mortgagee and its successors
and assigns, for the benefit of the Lender Group, forever for the uses and
purposes and subject to the terms and conditions herein set forth.

 

SUBJECT, HOWEVER,  to Permitted Liens (as defined in the Loan Agreement).

 

PROVIDED NEVERTHELESS, should Borrowers pay and perform all the Secured
Obligations in accordance with the Loan Agreement and the Security Documents,
then these presents will be of no further force and effect, and this Mortgage
shall be satisfied by Mortgagee, at the expense of the Company.

 

The Company FURTHER agrees as follows:

 


ARTICLE I
COVENANTS

 

Section 1.1             Performance of Obligations.  The Company shall pay and
perform the Secured Obligations.  Time is of the essence hereof.

 

Section 1.2             Further Assurances.  If Mortgagee requests in its
Permitted Discretion, the Company shall sign and deliver and cause to be
recorded as Mortgagee shall direct any further mortgages, instruments of further
assurance, certificates and other documents as Mortgagee may consider reasonably
necessary or desirable in order to perform, perfect, continue, and preserve the
obligations of the Company under the Transaction Documents.  The Company further
agrees to pay to Mortgagee, upon demand, all costs and expenses incurred by
Mortgagee in connection with the preparation, execution, recording, filing and
refiling of any such documents, including attorneys’ fees that are reasonable
and title opinion or title insurance costs.

 

Section 1.3             Operation and Maintenance; Compliance with Laws.  The
Company shall cause the Mortgaged Property to be maintained in good working
order and condition, ordinary wear and tear excepted, and the Company shall make
all necessary repairs, renewals, replacements, additions, betterments and
improvements thereto, as shall be reasonably necessary for the proper conduct of
the business of the Company.  The Company shall comply or cause compliance with
all laws, ordinances and regulations of any governmental authority with
reference to the Mortgaged Property and the manner of using or operating the
same, including any Environmental Laws or Regulations and Accessibility
Regulations, as hereafter defined, and

 

5

--------------------------------------------------------------------------------


 

with any restrictive covenants affecting the title to the Mortgaged Property,
and with the terms of all insurance policies relating to the Mortgaged Property,
except where the non-compliance with which, individually or in the aggregate,
would not result in and reasonably could not be expected to result in a Material
Adverse Change (as defined in the Loan Agreement).

 

Section 1.4             Payment of Utilities, Impositions, Liens.  The Company
shall pay or cause to be paid when due all charges or fees for utilities and
services supplied to the Mortgaged Property. The Company, at least five (5) days
before any penalty attaches thereto, shall pay and discharge, or cause to be
paid and discharged, all taxes, assessments and governmental charges or levies
(collectively, “Impositions”) imposed upon or against it, its income or profits,
the Mortgaged Property or rents therefrom, or upon or against the Secured
Obligations, or upon or against the interest of Mortgagee in the Mortgaged
Property or the Secured Obligations, except Impositions measured by the income
of Mortgagee or unless the subject of a Permitted Protest (as defined in the
Loan Agreement). The Company shall provide evidence of such payment at
Mortgagee’s request.  This Mortgage is and shall be maintained by the Company as
a valid first mortgage lien and first security interest in the Mortgaged
Property, subject only to the Permitted Liens (as defined in the Loan
Agreement).  Except as otherwise provided in the Loan Agreement, the Company
shall not, directly or indirectly, create or suffer, or permit to be created or
suffered, against the Mortgaged Property or any part thereof, and the Company
will promptly discharge any Lien (as defined in the Loan Agreement) or other
Imposition that may affect the Mortgaged Property or any part thereof, or any
interest therein, except the Permitted Liens.  If any Lien not permitted
hereunder is filed, the Company will cause the same to be discharged promptly by
payment or bonding or otherwise to the satisfaction of Mortgagee and will
exhibit to Mortgagee evidence of payment, discharge, bonding or other
disposition satisfactory to Mortgagee.

 

Section 1.5             Intentionally omitted.

 

Section 1.6             Insurance.

 


(A)           THE COMPANY SHALL MAINTAIN INSURANCE ON THE MORTGAGED PROPERTY AS
SPECIFIED IN SECTION 6.8 OF THE LOAN AGREEMENT.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 3.1 HEREOF, NOTHING CONTAINED
IN THIS SECTION OR ELSEWHERE IN THIS MORTGAGE SHALL RELIEVE THE COMPANY OF ITS
DUTY TO MAINTAIN, REPAIR, REPLACE OR RESTORE THE IMPROVEMENTS OR THE FIXTURES OR
REBUILD THE IMPROVEMENTS, FROM TIME TO TIME, IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE TRANSACTION DOCUMENTS, AND NOTHING IN THIS SECTION OR
ELSEWHERE IN THIS MORTGAGE SHALL RELIEVE THE COMPANY OF ITS DUTY TO PAY THE
SECURED OBLIGATIONS, WHICH SHALL BE ABSOLUTE, REGARDLESS OF THE OCCURRENCE OF
DAMAGE TO OR DESTRUCTION OF OR CONDEMNATION OF ALL OR ANY PORTION OF THE
MORTGAGED PROPERTY.

 

Section 1.7             Books and Records; Financial Information.  The Company
shall (i) keep complete and accurate books and records with respect to the
Mortgaged Property; (ii) permit Mortgagee to inspect such books and records
during normal business hours and make

 

6

--------------------------------------------------------------------------------


 

copies thereof at Mortgagee’s expense; and (iii) provide Mortgagee such
information as is required by Section 6.3 of the Loan Agreement.

 

Section 1.8             Mortgage, Sale, Lease of the Mortgaged Property.

 


(A)           THE COMPANY WILL NOT, NOW OR IN THE FUTURE, MORTGAGE, PLEDGE OR
ENCUMBER OR PLACE ANY LIEN OR ENCUMBRANCE (OR PERMIT THE SAME TO EXIST) ON THE
MORTGAGED PROPERTY, OR ANY PART THEREOF, WITHOUT THE PRIOR WRITTEN CONSENT OF
MORTGAGEE, EXCEPT FOR PERMITTED LIENS (INCLUDING LIENS THAT ARE REPLACEMENTS OF
PERMITTED LIENS TO THE EXTENT THAT THE ORIGINAL INDEBTEDNESS (AS DEFINED IN THE
LOAN AGREEMENT) IS REFINANCED, RENEWED, OR EXTENDED UNDER SECTION 7.1(F) OF THE
LOAN AGREEMENT AND SO LONG AS THE REPLACEMENT LIENS ONLY ENCUMBER THOSE ASSETS
THAT SECURED THE REFINANCED, RENEWED OR EXTENDED INDEBTEDNESS.


 


(B)           THE COMPANY SHALL NOT SELL, CONVEY, TRANSFER OR OTHERWISE ALIENATE
IN ANY MANNER, WHETHER DIRECTLY OR INDIRECTLY, ANY RIGHT, TITLE OR INTEREST IN
THE MORTGAGED PROPERTY, OR ANY PART THEREOF, WITHOUT OBTAINING IN EACH SUCH
INSTANCE THE PRIOR WRITTEN CONSENT OF MORTGAGEE, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD, EXCEPT AS EXPRESSLY PERMITTED UNDER THE LOAN AGREEMENT.


 


(C)           EXCEPT AS OTHERWISE EXPRESSLY PERMITTED UNDER THE TRANSACTION
DOCUMENTS OR AS OTHERWISE EXPRESSLY PERMITTED HEREUNDER, THE COMPANY SHALL NOT,
WITHOUT MORTGAGEE’S PRIOR CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD, ENTER INTO ANY AGREEMENT WITH OR CONVEYANCE TO ANY OTHER PERSON OR
ENTITY PERMITTING THE USE OF ANY EXCESS DEVELOPMENT RIGHTS THAT MIGHT OTHERWISE
BE USED BY THE COMPANY IN EXPANDING, ALTERING, RECONSTRUCTING, REPLACING OR
OTHERWISE IMPROVING THE IMPROVEMENTS OR MAKING ANY OTHER IMPROVEMENTS ON THE
MORTGAGED PROPERTY, OR OTHERWISE PERMIT OR SUFFER ANY CHANGE OF THE ZONING OF
THE MORTGAGED PROPERTY OR THE USE THAT MAY BE MADE THEREOF.

 

Section 1.9             Environmental - ADA.  The Company agrees:

 


(A)           EXCEPT FOR SUBSTANCES NORMALLY USED FOR MAINTENANCE OR OPERATION
OF THE MORTGAGED PROPERTY WHICH ARE USED, STORED AND DISPOSED OF IN ACCORDANCE
WITH ALL APPLICABLE ENVIRONMENTAL REGULATIONS, THE COMPANY SHALL NOT, NOR SHALL
IT PERMIT OTHERS TO, PLACE, STORE, LOCATE, GENERATE, PRODUCE, CREATE, PROCESS,
TREAT, HANDLE, TRANSPORT, INCORPORATE, DISCHARGE, EMIT, SPILL, RELEASE, DEPOSIT
OR DISPOSE OF ANY HAZARDOUS SUBSTANCE IN, UPON, UNDER, OVER OR FROM THE
MORTGAGED PROPERTY.  THE COMPANY SHALL CAUSE ALL HAZARDOUS SUBSTANCES FOUND ON
OR UNDER THE MORTGAGED PROPERTY, WHICH ARE NOT PERMITTED UNDER THE FOREGOING
SENTENCE, AND WHICH EXIST IN QUANTITIES WHICH VIOLATE APPLICABLE ENVIRONMENTAL
LAWS OR REGULATIONS, TO BE PROPERLY REMOVED THEREFROM AND PROPERLY DISPOSED OF
AT THE COMPANY’S COST AND EXPENSE.  THE COMPANY SHALL NOT INSTALL OR PERMIT TO
BE INSTALLED ANY UNDERGROUND STORAGE TANK ON OR UNDER THE MORTGAGED PROPERTY. 
IF MORTGAGEE SHALL REASONABLY REQUEST, THE COMPANY SHALL AT ITS COST OBTAIN AND
DELIVER TO MORTGAGEE AN ENVIRONMENTAL REVIEW, AUDIT, ASSESSMENT AND/OR REPORT
RELATING TO THE MORTGAGED PROPERTY, OR SHALL HAVE ANY PREVIOUSLY DELIVERED

 

7

--------------------------------------------------------------------------------


 


MATERIALS UPDATED AND/OR AMPLIFIED, IN EACH CASE BY AN ENGINEER OR SCIENTIST
ACCEPTABLE TO MORTGAGEE; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE COMPANY SHALL NOT BE REQUIRED TO
OBTAIN AND DELIVER TO MORTGAGEE SUCH ENVIRONMENTAL REVIEW, AUDIT, ASSESSMENT
AND/OR REPORT RELATING TO THE MORTGAGED PROPERTY OR HAVE ANY PREVIOUSLY
DELIVERED MATERIALS UPDATED AND/OR AMPLIFIED MORE FREQUENTLY THAN ONCE PER
CALENDAR YEAR.


 


(B)           THE COMPANY SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL
ACCESSIBILITY REGULATIONS WHICH ARE APPLICABLE TO THE MORTGAGED PROPERTY.  IF
MORTGAGEE SHALL REASONABLY REQUEST, THE COMPANY SHALL AT ITS COST OBTAIN AND
DELIVER TO MORTGAGEE AN ACCESSIBILITY REGULATION COMPLIANCE REPORT RELATING TO
THE MORTGAGED PROPERTY, OR SHALL HAVE ANY PREVIOUSLY DELIVERED MATERIALS UPDATED
AND/OR AMPLIFIED, IN EACH CASE BY A QUALIFIED CONSULTANT ACCEPTABLE TO
MORTGAGEE; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE COMPANY SHALL NOT BE REQUIRED TO OBTAIN AND
DELIVER TO MORTGAGEE SUCH ACCESSIBILITY REGULATION COMPLIANCE REPORT RELATING TO
THE MORTGAGED PROPERTY OR HAVE ANY PREVIOUSLY DELIVERED MATERIALS UPDATED AND/OR
AMPLIFIED MORE FREQUENTLY THAN ONCE PER CALENDAR YEAR.


 


(C)           THE COMPANY SHALL, PROMPTLY WITHIN 10 DAYS AFTER OBTAINING ACTUAL
KNOWLEDGE THEREOF, GIVE NOTICE TO MORTGAGEE OF:  (I) ANY ACTIVITY IN VIOLATION
OF ANY APPLICABLE ENVIRONMENTAL LAWS OR REGULATIONS RELATING TO THE MORTGAGED
PROPERTY; (II) ANY GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED OR THREATENED
UNDER ANY ENVIRONMENTAL LAWS OR REGULATIONS OR ANY ACCESSIBILITY REGULATIONS
AFFECTING THE MORTGAGED PROPERTY; (III) ALL CLAIMS MADE OR THREATENED BY ANY
THIRD PARTY AGAINST THE MORTGAGED PROPERTY RELATING TO ANY HAZARDOUS SUBSTANCE
OR A VIOLATION OF ANY ENVIRONMENTAL LAWS OR REGULATIONS OR ANY ACCESSIBILITY
REGULATIONS; AND (IV) ANY DISCOVERY BY THE COMPANY OF ANY OCCURRENCE OR
CONDITION ON OR UNDER THE MORTGAGED PROPERTY OR ON OR UNDER ANY REAL PROPERTY
ADJOINING OR IN THE VICINITY OF THE MORTGAGED PROPERTY WHICH COULD SUBJECT THE
COMPANY, MORTGAGEE OR THE MORTGAGED PROPERTY TO A CLAIM UNDER ANY ENVIRONMENTAL
LAWS OR REGULATIONS OR ACCESSIBILITY REGULATIONS WHICH REASONABLY COULD BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE (AS DEFINED IN THE LOAN
AGREEMENT).  ANY SUCH NOTICE SHALL INCLUDE COPIES OF ANY WRITTEN MATERIALS
RECEIVED BY THE COMPANY.


 


(D)           ANY INVESTIGATION, REMEDIAL OR CORRECTIVE ACTION TAKEN WITH
RESPECT TO THE MORTGAGED PROPERTY SHALL BE DONE UNDER THE SUPERVISION OF A
QUALIFIED CONSULTANT, ENGINEER OR SCIENTIST ACCEPTABLE TO MORTGAGEE WHO SHALL,
AT THE COMPANY’S COST AND AT THE COMPLETION OF SUCH INVESTIGATION OR ACTION,
PROVIDE A WRITTEN REPORT OF SUCH INVESTIGATION OR ACTION TO MORTGAGEE.


 


(E)           IF THE MORTGAGED PROPERTY HAS, OR IS SUSPECTED TO HAVE, ASBESTOS
OR ASBESTOS CONTAINING MATERIALS (“ACM”) WHICH, DUE TO ITS CONDITION, LOCATION
AND/OR PLANNED BUILDING RENOVATION OR DEMOLITION, IS RECOMMENDED TO BE ABATED BY
REPAIR, ENCAPSULATION, REMOVAL OR OTHER ACTION, THE COMPANY SHALL PROMPTLY CARRY
OUT THE RECOMMENDED ABATEMENT ACTION.  IF THE RECOMMENDED ABATEMENT

 

8

--------------------------------------------------------------------------------


 


INCLUDES REMOVAL OF ACM, THE COMPANY SHALL CAUSE THE SAME TO BE REMOVED AND
DISPOSED OF OFFSITE BY A LICENSED AND EXPERIENCED ASBESTOS REMOVAL CONTRACTOR,
ALL IN ACCORDANCE WITH ENVIRONMENTAL LAWS OR REGULATIONS.  UPON COMPLETION OF
THE RECOMMENDED ABATEMENT ACTION, THE COMPANY SHALL DELIVER TO MORTGAGEE A
CERTIFICATE, SIGNED BY AN OFFICER OF THE COMPANY AND THE CONSULTANT OVERSEEING
THE ABATEMENT ACTION, CERTIFYING TO MORTGAGEE THAT THE WORK HAS BEEN COMPLETED
IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LAWS, ORDINANCES, CODES AND
REGULATIONS (INCLUDING, WITHOUT LIMITATION, THOSE REGARDING NOTIFICATION,
REMOVAL AND DISPOSAL) AND THAT NO AIRBORNE FIBERS BEYOND PERMISSIBLE EXPOSURE
LIMITS REMAIN ON SITE.  THE COMPANY SHALL MAINTAIN AND KEEP IN EFFECT AT ALL
TIMES AN OPERATIONS AND MAINTENANCE PROGRAM (AS CONTEMPLATED BY ENVIRONMENTAL
PROTECTION AGENCY GUIDANCE DOCUMENT ENTITLED “MANAGING ASBESTOS IN PLACE: A
BUILDING OWNER’S GUIDE TO OPERATIONS AND MAINTENANCE PROGRAMS FOR
ASBESTOS–CONTAINING MATERIALS”) FOR MANAGING IN PLACE ANY ACM IN THE MORTGAGED
PROPERTY.  THE COMPANY SHALL DELIVER A COMPLETE COPY OF SUCH OPERATIONS AND
MAINTENANCE PROGRAM TO MORTGAGEE AND CERTIFY TO MORTGAGEE THAT SUCH PROGRAM IS
IN PLACE AND IN EFFECT.


 


(F)            AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, OR IF AT ANY TIME THERE IS A REASONABLE BASIS TO BELIEVE THAT A
VIOLATION OF ENVIRONMENTAL LAWS OR REGULATIONS MAY HAVE OCCURRED ON THE
MORTGAGED PROPERTY, MORTGAGEE SHALL HAVE THE RIGHT, AFTER TEN (10) DAYS’ PRIOR
WRITTEN NOTICE TO THE COMPANY, TO HAVE AN ENVIRONMENTAL REVIEW, AUDIT,
ASSESSMENT, TESTING PROGRAM AND/OR REPORT WITH RESPECT TO THE MORTGAGED PROPERTY
PERFORMED OR PREPARED BY AN ENVIRONMENTAL ENGINEERING FIRM SELECTED BY
MORTGAGEE.  THE COMPANY SHALL REIMBURSE MORTGAGEE FOR THE COST INCURRED FOR EACH
SUCH ACTION WITHIN TEN (10) DAYS FOLLOWING DEMAND THEREFOR BY MORTGAGEE.  THE
AMOUNT SHALL ACCRUE INTEREST AT THE ADDITIONAL INTEREST RATE (AS DEFINED IN
SECTION 5.2) FROM AND INCLUDING THE DATE OF DISBURSEMENT BY MORTGAGEE THROUGH
THE DATE OF PAYMENT BY THE COMPANY.

 

For purposes of this Mortgage, the following definitions shall apply:

 

“Environmental Laws or Regulations” means and includes the Federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA” or the Federal
Superfund Act) as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), 42 U.S.C. §§ 9601 et seq.; the Federal Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. §§ 6901 et seq.; Chapter 455B of the
Iowa Code; the Clean Water Act, 33 U.S.C. §§ 1321 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Substances); and the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., all as the same may be from time to
time amended, and any other federal, state, county, municipal, local or other
statute, code, law, ordinance, regulation, requirement or rule which may relate
to or deal with human health or the environment, including, without limitation,
all

 

9

--------------------------------------------------------------------------------


 

regulations promulgated by a regulatory body pursuant to any such statute, code,
law or ordinance.

 

“Hazardous Substances” means asbestos, asbestos containing materials, urea
formaldehyde, polychlorinated biphenyls, nuclear fuel or materials, chemical
waste, radioactive materials, explosives, known carcinogens, petroleum products
including but not limited to crude oil or any fraction thereof, natural gas,
natural gas liquids, gasoline or synthetic gas, and any other waste, material,
substance, pollutant or contaminant which would subject the owner of the
Mortgaged Property to any damages, penalties, liabilities, or obligations under
any applicable Environmental Laws or Regulations.

 

“Accessibility Regulations” means any law ordinance or regulation relating to
accessibility of facility or property for disabled, handicapped and/or
physically challenged persons, including, without limitation, the Americans With
Disabilities Act of 1991, as amended.

 

Section 1.10           [Intentionally Omitted].

 


ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

The Company makes the following representations and warranties:

 

Section 2.1             Existence and Powers.  The Company is a limited
liability company duly created and validly existing and in good standing under
the laws of the State of Delaware.  The Company has the power to own its
property and to carry on its business and to execute and perform the Transaction
Documents.  The Company has obtained all material licenses and permits necessary
to conduct its business in the manner presently conducted.

 

Section 2.2             Ownership, Liens, Compliance with Laws.  The Company
owns the Mortgaged Property free from all Liens and encumbrances except for the
Permitted Liens and except for defects in title that do not interfere in any
material respect with its ability to conduct its business or to utilize the
Mortgaged Property for its intended purpose.  All applicable zoning and
environmental, land use, subdivision, building, fire, safety or health laws,
ordinances and regulations affecting the Mortgaged Property permit the current
use and occupancy thereof, and the Company has obtained all necessary consents,
permits and licenses required for such use.  The Company will comply with and
satisfy all applicable formalities and provisions of the laws and regulations of
the United States of America and the laws of the State of Iowa in order to
perfect, establish and maintain this Mortgage, and any supplement or amendment
hereto.

 

Section 2.3             Authority, Consents.  The execution, delivery and
performance of the Transaction Documents have been duly authorized by all
necessary action of the Company.  Except for consents and approvals previously
obtained, no consent or approval of, or exemption by, any person or entity,
governmental or private, is required to authorize the execution, delivery and
performance of the Transaction Documents or the validity thereof.

 

Section 2.4             Binding Agreement.  The Transaction Documents are the
valid and legally binding obligations of the Company enforceable against the
Company in accordance with

 

10

--------------------------------------------------------------------------------


 

their respective terms, except to the extent limited by equitable principles or
bankruptcy, insolvency or similar laws affecting the rights of creditors
generally.

 

Section 2.5             No Conflict, Default.  The execution, delivery and
performance by the Company of the Transaction Documents will not violate or
cause default under or permit acceleration of any material agreement to which
the Company is a party or by which it or the Mortgaged Property is bound.  To
the Company’s best knowledge, it is not in default (beyond any applicable grace
period) in the performance of any agreement, order, writ, injunction, decree or
demand to which it is a party or by which it is bound.

 

Section 2.6             Litigation.  Except as otherwise disclosed in the Loan
Agreement, there is no litigation, arbitration or other proceeding in process or
to the Company’s best knowledge pending or threatened against the Mortgaged
Property or the Company except for (a) matters that are fully covered by
insurance (subject to customary deductibles), and (b) matters arising after the
date hereof that if decided adversely to the Company, reasonably could not be
expected to have a materially adverse effect on the ability of the Company to
fulfill its obligations under the Transaction Documents or on the condition,
financial or otherwise, of the Company’s business, properties or assets.

 

Section 2.7             Use.  The Mortgaged Property is not homestead property
nor is it agricultural property in agricultural use.

 

Section 2.8             Utilities.  The Mortgaged Property is serviced by all
necessary public utilities, and all such utilities are operational and have
sufficient capacity.

 

Section 2.9             Environmental.  To the Company’s best knowledge, except
as set forth in the Loan Agreement and except with respect to any other matters
that individually or in the aggregate could not reasonably be expected to result
in a Material Adverse Change (as defined in the Loan Agreement):

 


(A)           THERE IS NOT LOCATED ON, IN, ABOUT, OR UNDER THE MORTGAGED
PROPERTY ANY HAZARDOUS SUBSTANCES EXCEPT FOR HAZARDOUS SUBSTANCES OF THE TYPE
ORDINARILY USED, STORED, OR MANUFACTURED IN CONNECTION WITH THE OWNERSHIP OR
OPERATION OF THE MORTGAGED PROPERTY AS IT IS PRESENTLY OPERATED AND SUCH
EXISTING HAZARDOUS SUBSTANCES HAVE BEEN USED, STORED AND MANUFACTURED IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS OR REGULATIONS.


 


(B)           THE MORTGAGED PROPERTY IS NOT PRESENTLY USED, AND HAS NOT IN THE
PAST BEEN USED AS A LANDFILL, DUMP, DISPOSAL FACILITY, GASOLINE STATION OR FOR
THE STORAGE, GENERATION, PRODUCTION, MANUFACTURE, PROCESSING, TREATMENT,
DISPOSAL, HANDLING, TRANSPORTATION, OR DEPOSIT OF ANY HAZARDOUS SUBSTANCES,
WHERE SUCH PRODUCTION, STORAGE, GENERATION, MANUFACTURING, PROCESSING,
TREATMENT, DISPOSAL, HANDLING, TRANSPORTATION OR DEPOSIT WAS IN VIOLATION, IN
ANY MATERIAL RESPECT, OF APPLICABLE ENVIRONMENTAL LAW.


 


(C)           THERE HAS NOT IN THE PAST BEEN, AND NO PRESENT THREAT NOW EXISTS
OF, A SPILL, DISCHARGE, EMISSION OR RELEASE OF A HAZARDOUS SUBSTANCE IN, UPON,
UNDER,

 

11

--------------------------------------------------------------------------------


 


OVER OR FROM THE MORTGAGED PROPERTY OR FROM ANY OTHER PROPERTY WHICH WOULD HAVE
AN IMPACT ON THE MORTGAGED PROPERTY.


 


(D)           THERE ARE NO PAST OR PRESENT INVESTIGATIONS, ADMINISTRATIVE
PROCEEDINGS, LITIGATION, REGULATORY HEARINGS OR OTHER ACTION COMPLETED,
PROPOSED, THREATENED OR PENDING, ALLEGING NONCOMPLIANCE WITH OR VIOLATION OF ANY
ENVIRONMENTAL LAWS OR REGULATIONS RESPECTING THE MORTGAGED PROPERTY, OR RELATING
TO ANY REQUIRED ENVIRONMENTAL PERMITS COVERING THE MORTGAGED PROPERTY.


 


(E)           THE COMPANY HAS DISCLOSED TO MORTGAGEE ALL REPORTS AND
INVESTIGATIONS COMMISSIONED BY THE COMPANY AND RELATING TO HAZARDOUS SUBSTANCES
AND THE LAND AND THE IMPROVEMENTS.


 


(F)            THERE ARE NOT NOW, NOR HAVE THERE EVER BEEN, ANY ABOVE GROUND OR
UNDERGROUND STORAGE TANKS LOCATED IN OR UNDER THE MORTGAGED PROPERTY.   THERE
ARE NO WELLS ON OR UNDER THE MORTGAGED PROPERTY.


 

Section 2.10           First Mortgage Lien.  This Mortgage constitutes a valid
mortgage and, upon proper recording hereof, will constitute a valid and
perfected first priority mortgage lien, and security interest in the Mortgaged
Property (subject only to the Permitted Liens and any mortgage filed pursuant to
the provisions of the Intercreditor Agreement (as defined in the Loan
Agreement)), and there are no defenses or offsets to the Company’s obligations
pursuant to this Mortgage or the other Transaction Documents, including without
limitation, the Company’s applicable obligations to pay and perform the Secured
Obligations.

 

Section 2.11           Tax Liens; Bankruptcy.  There are no federal, state or
local tax claims or liens assessed or filed against the Company or the Mortgaged
Property for taxes which are due and payable, unsatisfied of record or docketed
in any court of the state in which the Real Property is located or in any other
court located in the United States, and no petition in bankruptcy has ever been
filed by the Company, or, to the Company’s knowledge, against the Company, and
the Company has never made any assignment for the benefit of creditors or taken
advantage of any insolvency act or any act for the benefit of debtors.

 

Section 2.12           Damage; Eminent Domain Proceedings.  The Mortgaged
Property has not been damaged or destroyed by fire or other casualty, and no
condemnation or eminent domain proceedings have been commenced and none are
pending with respect to the Mortgaged Property, and, to the Company’s best
knowledge, no such condemnation or eminent domain proceedings are about to be
commenced.

 

Section 2.13           [Intentionally Omitted].

 


ARTICLE III
CASUALTY–CONDEMNATION

 

Section 3.1             Damage or Destruction.  During the period the
indebtedness remains outstanding, in the event that the Real Property, the
Improvements, or the Fixtures shall be damaged or destroyed in whole or in part,
by fire or other casualty covered by insurance, the Company shall give prompt
written notice thereof to Mortgagee.  At such time as such damage,

 

12

--------------------------------------------------------------------------------


 

destruction or casualty shall occur, the Insurance Proceeds shall be payable to
Mortgagee and applied in accordance with Sections 2.4(b)(i) and 6.8(b) of the
Loan Agreement, as applicable.  Upon the occurrence of an Event of Default which
has not been waived in writing by Mortgagee, Mortgagee shall have the right to
apply such Insurance Proceeds in accordance with Section 2.4(b)(i) of the Loan
Agreement.

 

Section 3.2             Condemnation.

 


(A)           DURING THE PERIOD THE INDEBTEDNESS REMAINS OUTSTANDING, IN THE
EVENT THAT THE MORTGAGED PROPERTY, OR ANY PART THEREOF, SHALL BE TAKEN IN
CONDEMNATION PROCEEDINGS OR BY EXERCISE OF THE RIGHT OF EMINENT DOMAIN, OR BY
CONVEYANCE IN LIEU OF CONDEMNATION, OR AS A RESULT OF THE EXERCISE BY ANY
GOVERNMENTAL AUTHORITY OF ANY RIGHT OR OPTION TO PURCHASE (HEREINAFTER
COLLECTIVELY CALLED “PROCEEDINGS”), MORTGAGEE SHALL HAVE THE RIGHT TO
PARTICIPATE IN ANY SUCH PROCEEDINGS AT THE COMPANY’S EXPENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, AND ANY EMINENT DOMAIN AWARDS THAT
MAY BE MADE OR ANY PROCEEDS THEREOF SHALL BE DEPOSITED WITH MORTGAGEE AND HELD
IN TRUST BY MORTGAGEE AND DISTRIBUTED IN THE MANNER HEREIN SET FORTH.  THE
PARTIES AGREE TO EXECUTE ANY AND ALL FURTHER DOCUMENTS THAT MAY BE REQUIRED IN
ORDER TO FACILITATE COLLECTION OF ANY EMINENT DOMAIN AWARD AND THE MAKING OF ANY
SUCH DEPOSIT.


 


(B)           DURING THE PERIOD THE INDEBTEDNESS REMAINS OUTSTANDING, IF THERE
OCCURS A PROCEEDING, ANY EMINENT DOMAIN AWARDS PAYABLE IN CONNECTION THEREWITH
SHALL BE PAYABLE TO MORTGAGEE AND APPLIED IN ACCORDANCE WITH SECTION 6.8(B) OF
THE LOAN AGREEMENT.


 


(C)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH HAS NOT BEEN
WAIVED IN WRITING BY MORTGAGEE, MORTGAGEE SHALL HAVE THE RIGHT TO APPLY SUCH
EMINENT DOMAIN AWARDS IN ACCORDANCE WITH SECTION 2.4(B)(I) OF THE LOAN
AGREEMENT.


 


ARTICLE IV
LEASES AND RENTS

 

Section 4.1             Space Leases, Rents and Cash Collateral.

 


(A)           AS ADDITIONAL COLLATERAL SECURITY FOR PAYMENT OF THE SECURED
OBLIGATIONS, AND AS CUMULATIVE OF ANY AND ALL RIGHTS AND REMEDIES HEREIN
PROVIDED, THE COMPANY HEREBY BARGAINS, SELLS, TRANSFERS, ASSIGNS AND SETS OVER
TO MORTGAGEE, FOR THE BENEFIT OF THE LENDER GROUP, ANY AND ALL SPACE LEASES AND
RENTS AND ANY AND ALL CASH COLLATERAL TO BE DERIVED FROM THE MORTGAGED PROPERTY,
OR THE USE AND OCCUPATION THEREOF, OR UNDER ANY CONTRACT OR BOND RELATING TO THE
CONSTRUCTION OR RECONSTRUCTION OF THE MORTGAGED PROPERTY, INCLUDING ALL RENTS,
ROYALTIES, REVENUES RIGHTS, DEPOSITS (INCLUDING SECURITY DEPOSITS) AND BENEFITS
ACCRUING TO THE COMPANY UNDER ALL SPACE LEASES, AND THE RIGHT TO RECEIVE THE
SAME AND APPLY THEM AGAINST THE SECURED OBLIGATIONS OR AGAINST THE COMPANY’S
OTHER OBLIGATIONS HEREUNDER OR BORROWERS’ OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, TOGETHER

 

13

--------------------------------------------------------------------------------


 


WITH ALL SPACE LEASES, CONTRACTS, BONDS, LEASES AND OTHER DOCUMENTS EVIDENCING
THE SAME NOW OR HEREAFTER IN EFFECT AND ALL RIGHT OF THE COMPANY THEREUNDER. 
NOTHING CONTAINED IN THE PRECEDING SENTENCE SHALL BE CONSTRUED TO BIND MORTGAGEE
TO THE PERFORMANCE OF ANY OF THE PROVISIONS OF ANY SUCH SPACE LEASE, CONTRACT,
BOND, LEASE OR OTHER DOCUMENTS OR OTHERWISE IMPOSE ANY OBLIGATION UPON
MORTGAGEE, EXCEPT THAT MORTGAGEE SHALL BE ACCOUNTABLE FOR ANY MONEY ACTUALLY
RECEIVED PURSUANT TO SUCH ASSIGNMENT TO THE EXTENT OF ITS DISPOSITION THEREOF IN
A MANNER INCONSISTENT WITH THIS MORTGAGE OR THE TRANSACTION DOCUMENTS.  THE
COMPANY SHALL DELIVER TO MORTGAGEE UPON MORTGAGEE’S REQUEST AN EXECUTED
COUNTERPART OF EACH SUCH SPACE LEASE, CONTRACT, BOND OR OTHER DOCUMENTS.  THE
ASSIGNMENT OF SAID SPACE LEASES, RENTS, INCOME PROFITS, PROCEEDS AND CASH
COLLATERAL, AND ANY OF THE AFORESAID RIGHTS WITH RESPECT THERETO AND TO THE
CONTRACTS, BONDS, LEASES AND OTHER DOCUMENTS EVIDENCING THE SAME, IS INTENDED TO
BE AND IS AN ABSOLUTE PRESENT ASSIGNMENT FROM THE COMPANY TO MORTGAGEE AND NOT
MERELY THE PASSING OF A SECURITY INTEREST.


 


(B)           SO LONG AS THERE SHALL EXIST NO EVENT OF DEFAULT HEREUNDER WHICH
HAS NOT BEEN WAIVED IN WRITING BY MORTGAGEE, THE COMPANY SHALL HAVE THE RIGHT
AND LICENSE TO EXERCISE ALL RIGHTS, OPTIONS AND PRIVILEGES EXTENDED TO THE
LESSOR UNDER THE TERMS OF THE SPACE LEASES, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO COLLECT ALL RENTS.  THE COMPANY AGREES TO HOLD THE SAME IN TRUST AND TO
USE THE SAME, FIRST, IN PAYMENT OF THE SECURED OBLIGATIONS, SECOND, THE TAXES
AND INSURANCE PREMIUMS PAYABLE HEREUNDER AND ALL OTHER CHARGES ON OR AGAINST THE
MORTGAGED PROPERTY AND, THIRD, TO THE EXPENSES OF THE COMPANY’S BUSINESS IN OR
ON THE MORTGAGED PROPERTY.

 


(C)           IN THE EVENT OF ANY SUCH EVENT OF DEFAULT WHICH HAS NOT BEEN SO
WAIVED, THE RIGHT AND LICENSE SET FORTH IN SUBPARAGRAPH (B) OF THIS
SECTION SHALL BE AUTOMATICALLY REVOKED, AND, THEREAFTER, MORTGAGEE SHALL HAVE
THE RIGHT AND AUTHORITY TO EXERCISE ANY OF THE RIGHTS OR REMEDIES REFERRED TO OR
SET FORTH HEREIN.  IN ADDITION, UPON SUCH AN EVENT OF DEFAULT, THE COMPANY SHALL
PROMPTLY PAY TO MORTGAGEE (A) ALL RENT PREPAYMENTS AND SECURITY OR OTHER
DEPOSITS PAID TO THE COMPANY PURSUANT TO ANY SPACE LEASES AND (II) ALL CHARGES
FOR SERVICES OR FACILITIES OR FOR ESCALATIONS WHICH WERE PAID PURSUANT TO ANY
SPACE LEASES TO THE EXTENT ALLOCABLE TO ANY PERIOD FROM AND AFTER SUCH EVENT OF
DEFAULT AND ANY SUCH SUMS RECEIVED BY MORTGAGEE SHALL BE APPLIED BY MORTGAGEE IN
ACCORDANCE WITH SECTION 2.4(B)(I) OF THE LOAN AGREEMENT.


 


(D)           IF THE COMPANY IS NOT REQUIRED TO SURRENDER POSSESSION OF THE
MORTGAGED PROPERTY HEREUNDER IN THE EVENT OF ANY SUCH EVENT OF DEFAULT WHICH HAS
NOT BEEN SO WAIVED, THE COMPANY WILL PAY MONTHLY IN ADVANCE TO MORTGAGEE, OR TO
ANY RECEIVER APPOINTED TO COLLECT SAME, THE INCOME, PROFITS OR PROCEEDS RECEIVED
BY THE COMPANY UNDER ANY OF THE SPACE LEASES.


 


(E)           THE COMPANY WILL UPON MORTGAGEE’S REQUEST EXECUTE, ACKNOWLEDGE AND
DELIVER TO MORTGAGEE, IN FORM APPROVED BY MORTGAGEE, ONE OR MORE GENERAL OR
SPECIFIC ASSIGNMENTS OF THE LESSOR’S INTEREST UNDER ANY SPACE

 

14

--------------------------------------------------------------------------------


 


LEASE (WHICH ARE CONSISTENT WITH THE FOREGOING PROVISIONS).  THE COMPANY WILL,
ON DEMAND, PAY TO MORTGAGEE, OR REIMBURSE MORTGAGEE FOR THE PAYMENT OF, ALL
REASONABLE COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION OR
RECORDING OF ANY SUCH ASSIGNMENT.


 


(F)            THE COMPANY WILL (I) PERFORM OR CAUSE TO BE PERFORMED THE
LESSOR’S OBLIGATIONS UNDER ANY SPACE LEASE, (II) ENFORCE THE PERFORMANCE BY THE
LESSEE UNDER ITS RESPECTIVE SPACE LEASE OF ALL OF SAID LESSEE’S MATERIAL
OBLIGATIONS THEREUNDER AND (III) GIVE MORTGAGEE PROMPT NOTICE AND A COPY OF ANY
NOTICE OF DEFAULT, EVENT OF DEFAULT, TERMINATION OR CANCELLATION SENT OR
RECEIVED BY THE COMPANY.


 


(G)           EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREIN OR UNDER THE OTHER
TRANSACTION DOCUMENTS, THE COMPANY WILL NOT, WITHOUT MORTGAGEE’S WRITTEN
CONSENT, (I) ASSIGN, MORTGAGE, PLEDGE OR OTHERWISE TRANSFER, DISPOSE OF OR
ENCUMBER, WHETHER BY OPERATION OF LAW OR OTHERWISE, ANY SPACE LEASE OR THE RENTS
OR OTHER INCOME THEREUNDER OR THEREFROM, (II) ACCEPT OR PERMIT THE ACCEPTANCE OF
A PREPAYMENT OF ANY RENTS FOR MORE THAN ONE MONTH IN ADVANCE OF THE DUE DATES
THEREFOR, (III) AMEND, MODIFY, OR OTHERWISE ALTER ANY SPACE LEASE, OR
(IV) CANCEL, TERMINATE OR ACCEPT A SURRENDER OF ANY SPACE LEASE.  THE COMPANY
WILL FROM TIME TO TIME, PROMPTLY UPON MORTGAGEE’S REASONABLE REQUEST, PREPARE
AND DELIVER TO MORTGAGEE SUCH INFORMATION CONCERNING THE SPACE LEASES AS
MORTGAGEE SHALL REQUEST.

 


ARTICLE V
DEFAULTS AND REMEDIES

 

Section 5.1             Events of Default.  Each of the following shall
constitute an Event of Default hereunder:

 


(A)           THE OCCURRENCE OF AN “EVENT OF DEFAULT” AS DEFINED IN ARTICLE 8 OF
THE LOAN AGREEMENT; OR


 


(B)           THE FAILURE OF THE COMPANY TO OBSERVE AND PERFORM ANY COVENANT,
CONDITION OR AGREEMENT ON ITS PART TO BE OBSERVED OR PERFORMED IN THIS MORTGAGE
(OTHER THAN AN OCCURRENCE WHICH MAY SOONER CONSTITUTE AN “EVENT OF DEFAULT”
UNDER THE LOAN AGREEMENT) INCLUDING, WITHOUT LIMITATION, THE COVENANTS CONTAINED
IN ARTICLE I HEREIN FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE
SPECIFYING SUCH FAILURE AND REQUESTING THAT IT BE REMEDIED, GIVEN TO THE COMPANY
BY MORTGAGEE, UNLESS MORTGAGEE AGREES IN WRITING TO AN EXTENSION OF SUCH TIME
PRIOR TO ITS EXPIRATION.


 

Section 5.2             Remedies.  Upon the occurrence of an Event of Default,
all Secured Obligations, at the option of Mortgagee, shall be accelerated and
become immediately due and payable upon notice to the Company.  The outstanding
principal amount and the interest accrued thereon of the Secured Obligations
shall be due and payable without presentment, demand or further notice of any
kind, all of which are hereby expressly waived by the Company.

 

15

--------------------------------------------------------------------------------


 

The Company will pay to Mortgagee the entire Secured Obligations or portions
thereof, as applicable, and to the extent permitted by law, the premiums and
penalties, if any, provided in this Mortgage and each other Transaction
Document, as applicable, and such payment shall be applied in accordance with
Section 2.4(b)(i) of the Loan Agreement.

 

In the event of any Event of Default, whether or not an acceleration shall
occur, Mortgagee shall have the right to proceed to protect and enforce its
rights by one or more of the following remedies:

 


(A)           MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUIT EITHER FOR DAMAGES,
SPECIFIC PERFORMANCE OF ANY AGREEMENT CONTAINED IN ANY TRANSACTION DOCUMENT, OR
FOR THE FORECLOSURE OF THIS MORTGAGE, OR FOR THE ENFORCEMENT OF ANY OTHER
APPROPRIATE LEGAL OR EQUITABLE REMEDY.


 


(B)           MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN A RECEIVER AT ANY TIME
AFTER AN EVENT OF DEFAULT, WHETHER OR NOT AN ACTION FOR FORECLOSURE HAS BEEN
COMMENCED. ANY COURT HAVING JURISDICTION SHALL AT THE REQUEST OF MORTGAGEE
FOLLOWING AN EVENT OF DEFAULT APPOINT A RECEIVER TO TAKE IMMEDIATE POSSESSION OF
THE MORTGAGED PROPERTY AND TO RENT OR OPERATE THE SAME AS HE MAY DEEM BEST FOR
THE INTEREST OF ALL PARTIES CONCERNED, AND SUCH RECEIVER SHALL BE LIABLE TO
ACCOUNT TO THE COMPANY ONLY FOR THE NET PROFITS, AFTER APPLICATION OF RENTS,
ISSUES AND PROFITS UPON THE COSTS AND EXPENSES OF THE RECEIVERSHIP AND UPON THE
SECURED OBLIGATIONS.


 


(C)           MORTGAGEE SHALL HAVE THE RIGHT, AT ANY TIME, TO ADVANCE MONEY TO
THE RECEIVER TO PAY ANY PART OR ALL OF THE ITEMS WHICH THE RECEIVER SHOULD
OTHERWISE PAY IF CASH WERE AVAILABLE FROM THE MORTGAGED PROPERTY AND SUMS SO
ADVANCED, WITH INTEREST (“ADDITIONAL INTEREST”) AT THE PER ANNUM RATE EQUAL TO
THE DEFAULT RATE (AS DEFINED IN THE LOAN AGREEMENT) (THE “ADDITIONAL INTEREST
RATE”), SHALL BE SECURED HEREBY, OR IF ADVANCED DURING THE PERIOD OF REDEMPTION
SHALL BE A PART OF THE SUM REQUIRED TO BE PAID TO REDEEM FROM THE SALE.


 


(D)           MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS FROM THE
MORTGAGED PROPERTY AND APPLY THE SAME IN THE MANNER HEREINBEFORE PROVIDED WITH
RESPECT TO A RECEIVER.  FOR THAT PURPOSE, MORTGAGEE MAY ENTER AND TAKE
POSSESSION OF THE MORTGAGED PROPERTY AND MANAGE AND OPERATE THE SAME AND TAKE
ANY ACTION WHICH, IN MORTGAGEE’S JUDGMENT, IS NECESSARY OR PROPER TO COLLECT THE
RENTS AND TO CONSERVE THE VALUE OF THE MORTGAGED PROPERTY.  MORTGAGEE MAY ALSO
TAKE POSSESSION OF, AND FOR THESE PURPOSES USE, ANY AND ALL OF THE SECURITY
INTERESTS PROPERTY.  THE EXPENSE (INCLUDING ANY RECEIVER’S FEES, ATTORNEYS’
FEES, COSTS AND AGENT’S COMPENSATION) INCURRED PURSUANT TO THE POWERS HEREIN
CONTAINED SHALL BE SECURED BY THIS MORTGAGE.  MORTGAGEE SHALL NOT BE LIABLE TO
ACCOUNT TO THE COMPANY FOR ANY ACTION TAKEN PURSUANT HERETO OTHER THAN TO
ACCOUNT FOR ANY RENTS ACTUALLY RECEIVED BY MORTGAGEE.  ENFORCEMENT HEREOF SHALL
NOT CAUSE MORTGAGEE TO BE DEEMED A TRUSTEE IN POSSESSION UNLESS MORTGAGEE ELECTS
IN WRITING TO BE A TRUSTEE IN POSSESSION.

 

16

--------------------------------------------------------------------------------


 


(E)           MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION OF THE
MORTGAGED PROPERTY AND MANAGE AND OPERATE THE SAME IN CONFORMITY WITH ALL
APPLICABLE LAWS AND TAKE ANY ACTION WHICH, IN MORTGAGEE’S JUDGMENT, IS NECESSARY
OR PROPER TO CONSERVE THE VALUE OF THE MORTGAGED PROPERTY.


 


(F)            MORTGAGEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN
THE IOWA UNIFORM COMMERCIAL CODE, IOWA CODE CHAPTER 554, INCLUDING THE RIGHT TO
PROCEED UNDER THE IOWA UNIFORM COMMERCIAL CODE PROVISIONS GOVERNING DEFAULT AS
TO ANY SECURITY INTERESTS PROPERTY SEPARATELY FROM THE REAL ESTATE INCLUDED
WITHIN THE MORTGAGED PROPERTY, OR TO PROCEED AS TO ALL OF THE MORTGAGED PROPERTY
IN ACCORDANCE WITH ITS RIGHTS AND REMEDIES IN RESPECT OF SAID REAL ESTATE.  IF
MORTGAGEE SHOULD ELECT TO PROCEED SEPARATELY AS TO SUCH SECURITY INTERESTS
PROPERTY, THE COMPANY AGREES TO MAKE SUCH SECURITY INTERESTS PROPERTY AVAILABLE
TO MORTGAGEE AT A PLACE OR PLACES ACCEPTABLE TO MORTGAGEE, AND IF ANY
NOTIFICATION OF INTENDED DISPOSITION OF ANY OF SUCH SECURITY INTERESTS PROPERTY
IS REQUIRED BY LAW, SUCH NOTIFICATION SHALL BE DEEMED REASONABLY AND PROPERLY
GIVEN IF GIVEN AT LEAST TEN (10) DAYS BEFORE SUCH DISPOSITION IN THE MANNER
HEREINAFTER PROVIDED.


 


(G)           MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM AND OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE ITS CLAIMS ALLOWED
IN ANY RECEIVERSHIP, INSOLVENCY, BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL PROCEEDINGS AFFECTING THE COMPANY, ITS
CREDITORS OR ITS PROPERTY, FOR THE ENTIRE AMOUNT DUE AND PAYABLE BY THE COMPANY
UNDER THE SECURED OBLIGATIONS, THIS MORTGAGE AND ANY OTHER INSTRUMENT SECURING
THE SECURED OBLIGATIONS, AT THE DATE OF THE INSTITUTION OF SUCH PROCEEDINGS, AND
FOR ANY ADDITIONAL AMOUNTS WHICH MAY BECOME DUE AND PAYABLE BY THE COMPANY AFTER
SUCH DATE.


 

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Mortgagee and the exercise or the beginning of the exercise
of one right shall not be deemed a waiver of the right to exercise at the same
time or thereafter any other right.  Mortgagee shall have all rights and
remedies available under the law in effect now and/or at the time such rights
and remedies are sought to be enforced, whether or not they are available under
the law in effect on the date hereof.

 

Section 5.3             Expenses of Exercising Rights, Powers and Remedies.  The
reasonable expense (including any receiver’s fees, attorneys’ fees, appraisers’
fees, environmental engineers’ and/or consultants’ fees, costs incurred for
documentary and expert evidence, stenographers’ charges, publication costs,
costs (which may be estimated as to items to be expended after entry of the
decree of foreclosure) of procuring all abstracts of title, continuations of
abstracts of title, title searches and examinations, title insurance policies
and commitments and extensions therefor, Torrens duplicate certificates of
title, Uniform Commercial Code and chattel lien searches, and similar data and
assurances with respect to title as Mortgagee may deem reasonably necessary
either to prosecute any foreclosure action or to

 

17

--------------------------------------------------------------------------------


 

evidence to bidders at any sale which may be had pursuant to any foreclosure
decree the true condition of the title to or the value of the Mortgaged
Property, and Mortgagee’s compensation) incurred by Mortgagee after the
occurrence of any Event of Default under this Mortgage and/or in pursuing the
rights, powers and remedies contained in this Mortgage shall be immediately due
and payable by the Company, with interest thereon at the Additional Interest
Rate, and shall be added to the indebtedness secured by this Mortgage.

 

Section 5.4             Restoration of Position.  In case Mortgagee shall have
proceeded to enforce any right under this Mortgage by foreclosure, sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, and in every such
case, the Company and Mortgagee shall be restored to their former positions and
rights hereunder with respect to the Mortgaged Property subject to the lien
hereof.

 

Section 5.5             Marshalling.  The Company, for itself and on behalf of
all persons, parties and entities which may claim under the Company, hereby
waives all requirements of law relating to the marshalling of assets, if any,
which would be applicable in connection with the enforcement by Mortgagee of its
remedies for an Event of Default hereunder, absent this waiver.  Mortgagee shall
not be required to sell or realize upon any portion of the Mortgaged Property
before selling or realizing upon any other portion thereof.

 

Section 5.6             Waivers.  No waiver of any provision hereof shall be
implied from the conduct of the parties.  Any such waiver must be in writing and
must be signed by the party against which such waiver is sought to be enforced. 
The waiver or release of any breach of the provisions set forth herein to be
kept and performed shall not be a waiver or release of any preceding or
subsequent breach of the same or any other provision.  No receipt of partial
payment after acceleration of any of the Secured Obligations shall waive the
acceleration.  No payment by the Company or receipt by Mortgagee of a lesser
amount than the full amount secured hereby shall be deemed to be other than on
account of the sums due and payable hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Mortgagee may accept any check or payment
without prejudice to Mortgagee’s right to recover the balance of such sums or to
pursue any other remedy provided in this Mortgage.  The consent by Mortgagee to
any matter or event requiring such consent shall not constitute a waiver of the
necessity for such consent to any subsequent matter or event.

 

Section 5.7             Mortgagee’s Right to Cure Defaults.  If the Company
shall fail to comply with any of the terms hereof with respect to the procuring
of insurance, the payment of taxes, assessments and other charges, the keeping
of the Mortgaged Property in repair, the payment and satisfaction of Liens and
encumbrances against the Mortgaged Property, the payment of any other sum or
deposit required under this Mortgage, or any other term herein contained,
Mortgagee may make advances or take other actions to perform the same without
releasing the Company from any Secured Obligations and may enter upon the
Mortgaged Property for any such purpose and take all such action thereon as
Mortgagee or any of its duly appointed agents may deem necessary or appropriate
therefor.  The Company agrees to repay upon demand all sums so advanced and all
sums expended by Mortgagee in connection with such performance, including,
without limitation, reasonable attorneys’ fees, with Additional

 

18

--------------------------------------------------------------------------------


 

Interest at the Additional Interest Rate from the dates such advances are made,
and all sums so advanced and/or expenses incurred, with Additional Interest at
the Additional Interest Rate, shall be secured hereby as Secured Obligations,
but no such advance and/or incurring of expense by Mortgagee, shall be deemed to
relieve the Company from any default hereunder, or to release the Company from
any Secured Obligations.  Mortgagee shall not be bound to inquire into the
validity of any Imposition or Lien which the Company fails to pay as and when
required by this Mortgage and which the Company does not contest in strict
accordance with the terms of this Mortgage and the other Transaction Documents.

 

Section 5.8             Suits and Proceedings.  Mortgagee shall have the power
and authority, upon prior notice to the Company to institute and maintain any
suits and proceedings as Mortgagee may deem advisable to (i) prevent any
impairment of the Mortgaged Property by any acts which may be unlawful or any
violation of this Mortgage, (ii) preserve or protect its interest in the
Mortgaged Property, or (iii) restrain the enforcement of or compliance with any
legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if, in the Permitted Discretion (as
defined in the Loan Agreement) of Mortgagee, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee’s interest.

 

Section 5.9             Waiver of Redemption Rights; Alternative Foreclosure
Procedures.  It is agreed that if this Mortgage covers any parcel of less than
ten (10) acres of land, and in the event of the foreclosure of this Mortgage and
sale of the property by sheriff’s sale in such foreclosure proceedings, the time
of one (1) year for redemption from said sale provided by the statutes of the
State of Iowa with respect to such parcel shall be reduced to six (6) months
provided Mortgagee in such action files an election to waive any deficiency
judgment against the Company which may arise out of the foreclosure proceedings;
all to be consistent with the provisions of Chapter 628 of the Iowa Code.

 

It is further agreed that the period of redemption after a foreclosure of this
Mortgage shall be reduced to sixty (60) days if all of the three following
contingencies develop with respect to any parcel of real estate included in the
Mortgaged Property: (1) the real estate is less than ten (10) acres in size;
(2) the court finds affirmatively that the said real estate has been abandoned
by the owners and those persons personally liable under this Mortgage at the
time of such foreclosure; and (3) Mortgagee in such action files an election to
waive any deficiency judgment against the Company or its successor in interest
in such action. Entry of appearance by pleading or docket entry by or on behalf
of the Company shall create a presumption that the property is not abandoned. 
Any such redemption period shall be consistent with all of the provisions of
Chapter 628 of the Code of Iowa.

 

This Section shall not be construed to limit or otherwise affect any other
redemption provisions contained in Chapter 628 of the Iowa Code.  This
Section also shall not be construed to limit Mortgagee’s right to elect
foreclosure without redemption or to elect foreclosure by nonjudicial procedure
as set forth in Chapters 654 and 655A of the Iowa Code.  The Company agrees
that, in the event of a foreclosure of the Mortgage, under any provision of Iowa
law, Mortgagee shall be entitled to sole possession and use of the Mortgaged
Property during any redemption period.

 

19

--------------------------------------------------------------------------------


 

Section 5.10           Application of Proceeds.  The proceeds from the
foreclosure, sale or lease or any recovery pursuant to Iowa Code Chapter 554 or
hereunder shall be applied to the payment of the Secured Obligations in
accordance with the Loan Agreement if such Secured Obligations have been deemed
due and payable upon the Event of Default.  Any surplus of the proceeds shall be
paid to the Company.

 

Section 5.11           Personal Property.  Any limitation on recovery contained
in this Mortgage shall not be construed to extend to and shall not limit
recovery under any other instrument or Loan Document that grants a security
interest in personal property that is also conveyed or encumbered pursuant to
this Mortgage.

 


ARTICLE VI
MISCELLANEOUS

 

Section 6.1             Binding Effect; Survival; Number; Gender.  This Mortgage
shall be binding on the Company and its successors and assigns and inure to the
benefit of Mortgagee and its successors and assigns for the benefit of the
Lender Group.  All representations and warranties contained herein or otherwise
heretofore made by the Company to Mortgagee shall survive the execution,
delivery and foreclosure hereof.  The singular of all terms used herein shall
include the plural, the plural shall include the singular, and the use of any
gender herein shall include all other genders, where the context so requires or
permits.

 

Section 6.2             Severability.  The unenforceability or invalidity of any
provision of this Mortgage as to any persons or circumstances shall not render
that provision unenforceable or invalid as to any other persons or circumstances
and shall not affect the enforceability of the remaining provisions hereof.

 

Section 6.3             Notices.   All notices and demands required or permitted
to be given to or made upon any party hereto under any Transaction Document
shall be in writing and shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested or by a nationally recognized courier,
or by telecopier, and shall be deemed to be given for purposes of this Mortgage
on the day that such writing is delivered or sent to the intended recipient
thereof in accordance with the provisions of this Section.  Notices shall be
given to or made upon the respective parties hereto at their respective
addresses set forth below:

 

If to the Company:

 

Diamond Jo Worth, LLC
c/o Peninsula Gaming Partners, LLC

400 E. Third Street, P.O. Box 1750

Dubuque, Iowa 52004

Attn:  Natalie Schramm

Fax No.  (563) 690-2190

 

20

--------------------------------------------------------------------------------


 

If to Mortgagee:

 

Wells Fargo Foothill, Inc.
2450 Colorado Avenue, Suite 3000 West
Los Angeles, California 90404
Attention: Business Finance Division Manager

 

Either party may change the address for notices by a notice given not less than
five (5) business days prior to the effective date of the change.

 

Section 6.4             Survival of Warranties, Etc.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Mortgage.

 

Section 6.5             Applicable Law.  The Company and Mortgagee agree that
the rights and obligations under this Mortgage regarding the creation,
perfection and enforcement of the liens and security interests herein granted
shall be governed and construed and interpreted in accordance with the internal
laws of the State of Iowa.  All other provisions of this Mortgage shall be
governed by the laws of the State of New York, without regard to principles of
conflict of laws.  In the event that any provisions or clause of this Mortgage
conflict with applicable laws, such conflict shall not affect other provisions
of this Mortgage which can be given effect without the conflicting provision,
and to this end the provisions of this Mortgage are declared to be severable.

 

Section 6.6             Waiver of Jury Trial.  EACH OF THE COMPANY AND
MORTGAGEE, BY ITS ACCEPTANCE OF THIS MORTGAGE, IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS MORTGAGE AND ANY OF THE OTHER SECURITY DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 6.7             Effect.  This Mortgage is in addition to and not in
substitution for any other guaranties, covenants, obligations or other rights
now or hereafter held by Mortgagee from any other person or entity in connection
with the Secured Obligations.

 

Section 6.8             Assignability.  Mortgagee shall have the right to assign
this Mortgage, in whole or in part or sell participation interests herein, to
any person obtaining an interest in the Secured Obligations.

 

Section 6.9             Headings.  Headings of the Sections of this Mortgage are
inserted for convenience only and shall not be deemed to constitute a part
hereof.

 

Section 6.10           Security Interest.

 


(A)           AN EXPRESS SECURITY INTEREST IS HEREBY GRANTED TO MORTGAGEE IN
RESPECT TO ANY PART OF THE MORTGAGED PROPERTY WHICH UNDER IOWA LAW MIGHT NOW OR
HEREAFTER BE CONSTRUED OR CONSIDERED AS PERSONAL PROPERTY OR FIXTURES, OR
OTHERWISE BE CONSIDERED COLLATERAL SUBJECT TO THE IOWA UNIFORM COMMERCIAL CODE,
INCLUDING, WITHOUT LIMITATION, THE COLLATERAL DESCRIBED IN GRANTING CLAUSES
(E) HEREOF, AND THIS MORTGAGE SHALL CONSTITUTE A SECURITY AGREEMENT IN RESPECT
THERETO.

 

21

--------------------------------------------------------------------------------


 


(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER IN ADDITION
TO THE OTHER RIGHTS AND REMEDIES AVAILABLE TO IT, MORTGAGEE MAY EXERCISE ALL
OTHER RIGHTS AND REMEDIES WITH RESPECT TO SUCH PROPERTY THAT ARE AVAILABLE TO A
SECURED PARTY UNDER THE IOWA UNIFORM COMMERCIAL CODE.  THE COMPANY AGREES TO PAY
ANY REASONABLE ATTORNEY FEES AND LEGAL EXPENSES INCURRED BY MORTGAGEE IN
ENFORCING OR PROTECTING ITS RIGHTS UNDER THE SECURITY INTEREST CREATED
HEREUNDER.  IN THE EVENT NOTICE OF INTENDED DISPOSITION OF SUCH PROPERTY IS
REQUIRED BY LAW IN ANY PARTICULAR INSTANCE, THE COMPANY AGREES THAT NOTICE GIVEN
IN THE MANNER AND PLACE PROVIDED IN SECTION 6.3 HEREUNDER AND SENT TEN (10) DAYS
PRIOR TO A DISPOSITION OF COLLATERAL IS COMMERCIALLY REASONABLE NOTIFICATION
WITHIN THE MEANING OF THE IOWA UNIFORM COMMERCIAL CODE.  INFORMATION CONCERNING
THE SECURITY INTERESTS MAY BE OBTAINED FROM THE SECURED PARTY (MORTGAGEE) AT THE
ADDRESS SET FORTH IN SECTION 6.3 HEREOF AND THE MAILING ADDRESS OF THE DEBTOR
(COMPANY) IS ALSO SET FORTH IN SECTION 6.3 HEREOF.


 


(C)           THE COMPANY WARRANTS AND AGREES THAT NO FINANCING STATEMENT OR
SECURITY AGREEMENT COVERING ANY OF THE MORTGAGED PROPERTY IS OR WILL BE PLACED
ON FILE IN ANY PUBLIC OFFICE OR DELIVERED TO ANY SECURED PARTY EXCEPT PURSUANT
HERETO, EXCEPT FOR PERMITTED ENCUMBRANCES AND PERMITTED LIENS.


 

Section 6.11           Fixture Filing.  From the date of its recording, this
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to the collateral described in the Granting Clauses hereof which
are fixtures within the meaning of the Iowa Uniform Commercial Code, and for
this purpose the name and address of the Debtor is the name and address of the
Company, as set out in Section 6.3 herein, and the name and address of the
Secured Party is the name and address of Mortgagee, as set out in Section 6.3
hereof.  Pursuant to the provisions of Section 554.9403 subparagraph 6 of the
Iowa Code, such fixture filing remains in effect until this Mortgage is released
or satisfied of record or its effectiveness otherwise terminates as to the Land.

 

Section 6.12           Defined Terms.  All capitalized terms used in this
Mortgage and not defined herein shall have the meanings ascribed to them in the
Loan Agreement.

 

Section 6.13           Discharge of Lien.  In accordance with the Loan Agreement
and upon the observance and performance of each and every covenant and condition
set forth herein and in the Loan Agreement, then and in that case all property,
rights and interest hereby conveyed or assigned or pledged shall revert to the
Company, and the estate, right, title and interest of Mortgagee therein shall
thereupon cease, terminate and become void; and this Mortgage, and the covenants
of the Company contained herein, shall be discharged and Mortgagee in such case
on demand of the Company and at the Company’s cost and expense, shall execute
and deliver to the Company a proper instrument or proper instruments
acknowledging the satisfaction and termination of this Mortgage, and shall
convey, assign and transfer or cause to be conveyed, assigned or transferred,
and shall deliver or cause to be delivered, to the Mortgagor, all property,
including money, then held by Mortgagee hereunder.

 

Section 6.14           Conflicts with Loan Agreement.  In the event of a
conflict between the provisions of the security agreement contained in the Loan
Agreement and the provisions of

 

22

--------------------------------------------------------------------------------


 

this Mortgage, this Mortgage shall govern in all matters relating to the
validity and enforceability of the Lien created hereby on the Real Property, the
Improvements, the Fixtures and the Rents and (except as expressly set forth to
the contrary herein or in the security agreement contained in the Loan
Agreement) the security agreement in the Loan Agreement shall govern in all
other respects.

 

Section 6.15           Shore Mortgage Absolute.  The obligations of the Company
under this Mortgage are independent of the obligations of Company under the
other Transaction Documents, and a separate action or actions may be brought and
prosecuted against Company to enforce this Mortgage, irrespective of whether any
action is brought against Company under such other Transaction Documents.  All
rights of Mortgagee and the mortgage, assignment and security interest
hereunder, and all obligations of Company hereunder, shall be absolute and
unconditional, irrespective of:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY OTHER TRANSACTION
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS OF COMPANY UNDER THE OTHER
TRANSACTION DOCUMENTS OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY
DEPARTURE FROM THE OTHER TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
ANY INCREASE IN SUCH OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL
CREDIT TO THE COMPANY OR OTHERWISE;


 


(C)           ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO
DEPARTURE FROM ANY GUARANTY, FOR ALL OR ANY OTHER OF THE OBLIGATIONS OF THE
COMPANY UNDER THE OTHER TRANSACTION DOCUMENTS;


 


(D)           ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE OBLIGATIONS OF COMPANY UNDER THE OTHER TRANSACTION DOCUMENTS,
OR ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF
SUCH OBLIGATIONS OR ANY OTHER ASSETS OF THE COMPANY;


 


(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
RESTRUCTURE OR EXISTENCE OF THE COMPANY; OR


 


(F)            ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR A THIRD PARTY THE COMPANY OF A
SECURITY INTEREST OR MORTGAGE.


 

Section 6.16           Interaction with Loan Agreement.  All terms, covenants,
conditions, provisions and requirements of the Loan Agreement are incorporated
by reference in this Mortgage.  Notwithstanding any other provision of this
Mortgage, the terms and provisions of this Mortgage shall be subject and
subordinate to the terms of the Loan Agreement.  To the extent that the Loan
Agreement provides the Company with a particular cure or notice period, or
establishes any limitations or conditions on Mortgagee’s actions with regard to
a particular set of facts, the Company shall be entitled to the same cure
periods and notice periods, and Mortgagee

 

23

--------------------------------------------------------------------------------


 

shall be subject to the same limitations and conditions, under this Mortgage, as
under the Loan Agreement, in place of the cure periods, notice periods,
limitations and conditions provided for under this Mortgage; provided, however,
that such cure periods, notice periods, limitations and conditions shall not be
cumulative as between the Loan Agreement and this Mortgage.  In the event of any
conflict or inconsistency between the provisions of this Mortgage and those of
the Loan Agreement, including, without limitation, any conflicts or
inconsistencies in any definitions herein or therein, the provisions or
definitions of the Loan Agreement shall govern.

 

Section 6.17           Indemnity.  The Company hereby agrees to indemnify,
defend and hold Mortgagee (and its directors, officers, agents and employees)
harmless from and against any and all loss, liability, damage, claim, judgment
or expense (including reasonable attorneys’ fees and expenses, bond expenses,
printing and automated document preparation and retention expenses and other
ordinary litigation expenses) incurred by it (or such director, officer, agent
or employee) in connection with the acceptance or administration of Mortgagee’s
duties under this Mortgage, any action or proceeding to foreclose this Mortgage
or in or to which Mortgagee may be made a party due to the existence of this
Mortgage or the other Transaction Documents or to which action or proceeding
Mortgagee may become a party for the purpose of protecting the lien of this
Mortgage.  All sums paid by Mortgagee to prosecute or defend the rights herein
set forth shall be deemed a part of the Secured Obligations and shall be paid by
the Company to Mortgagee within ten (10) days after written demand, and if not
paid within that period, shall accrue interest from and including the date of
disbursement or advance by Mortgagee to and including the date of payment by the
Company at the Additional Interest Rate.

 

Section 6.18           Mortgagee as Agent; Successor Agents.

 


(A)           AGENT HAS BEEN APPOINTED TO ACT AS AGENT HEREUNDER BY THE LENDER
GROUP.  AGENT SHALL HAVE THE RIGHT HEREUNDER TO MAKE DEMANDS, TO GIVE NOTICES,
TO EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS, AND TO TAKE OR REFRAIN FROM
TAKING ANY ACTION (INCLUDING, WITHOUT LIMITATION, THE RELEASE OR SUBSTITUTION OF
THE MORTGAGED PROPERTY) IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT, ANY
RELATED AGENCY AGREEMENT AMONG AGENT AND THE LENDER GROUP (COLLECTIVELY, AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED OR REPLACED FROM TIME TO TIME, THE
“AGENCY DOCUMENTS”) AND THIS MORTGAGE.  THE COMPANY AND ALL OTHER PERSONS SHALL
BE ENTITLED TO RELY ON RELEASES, WAIVERS, CONSENTS, APPROVALS, NOTIFICATIONS AND
OTHER ACTS OF AGENT, WITHOUT INQUIRY INTO THE EXISTENCE OF REQUIRED CONSENTS OR
APPROVALS OF THE LENDER GROUP THEREFOR.


 


(B)           MORTGAGEE SHALL AT ALL TIMES BE THE SAME PERSON THAT IS AGENT
UNDER THE AGENCY DOCUMENTS.  WRITTEN NOTICE OF RESIGNATION BY AGENT PURSUANT TO
THE AGENCY DOCUMENTS SHALL ALSO CONSTITUTE NOTICE OF RESIGNATION AS AGENT UNDER
THIS MORTGAGE.  REMOVAL OF AGENT PURSUANT TO ANY PROVISION OF THE AGENCY
DOCUMENTS SHALL ALSO CONSTITUTE REMOVAL AS AGENT UNDER THIS MORTGAGE. 
APPOINTMENT OF A SUCCESSOR AGENT PURSUANT TO THE AGENCY DOCUMENTS SHALL ALSO
CONSTITUTE APPOINTMENT OF A SUCCESSOR AGENT UNDER THIS MORTGAGE.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS AGENT BY A SUCCESSOR AGENT UNDER THE AGENCY
DOCUMENTS, THAT SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED
WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING OR REMOVED
AGENT

 

24

--------------------------------------------------------------------------------


 


AS MORTGAGEE UNDER THIS MORTGAGE, AND THE RETIRING OR REMOVED AGENT SHALL
PROMPTLY (I) ASSIGN AND TRANSFER TO SUCH SUCCESSOR AGENT ALL OF ITS RIGHT, TITLE
AND INTEREST IN AND TO THIS MORTGAGE AND THE MORTGAGED PROPERTY, AND
(II) EXECUTE AND DELIVER TO SUCH SUCCESSOR AGENT SUCH ASSIGNMENTS AND AMENDMENTS
AND TAKE SUCH OTHER ACTIONS, AS MAY BE NECESSARY OR APPROPRIATE IN CONNECTION
WITH THE ASSIGNMENT TO SUCH SUCCESSOR AGENT OF THE LIENS AND SECURITY INTERESTS
CREATED HEREUNDER, WHEREUPON SUCH RETIRING OR REMOVED AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THIS MORTGAGE.  AFTER ANY RETIRING OR
REMOVED AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS AGENT, THE PROVISIONS OF
THIS MORTGAGE AND THE AGENCY DOCUMENTS SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT UNDER THIS MORTGAGE WHILE IT WAS
MORTGAGEE HEREUNDER.


 


(C)           EACH REFERENCE HEREIN TO ANY RIGHT GRANTED TO, BENEFIT CONFERRED
UPON OR POWER EXERCISABLE, EXERCISED OR ACTION TAKEN BY “MORTGAGEE” SHALL BE
DEEMED TO BE A REFERENCE TO OR BE DEEMED TO HAVE BEEN SO TAKEN, AS THE CASE MAY
BE, BY MORTGAGEE IN ITS CAPACITY AS AGENT PURSUANT TO THE LOAN AGREEMENT FOR THE
BENEFIT OF THE LENDER GROUP, ALL AS MORE FULLY SET FORTH IN THE LOAN AGREEMENT.

 


ARTICLE VII
LOCAL LAW PROVISIONS

 

Section 7.1             Copy.  The Company hereby acknowledges the receipt of a
copy of this Mortgage, together with a copy of all other documents executed by
the Company in connection herewith.

 

Section 7.2             Business Purpose.  The Company warrants that the
Mortgaged Property is not used for agricultural purposes as defined in Iowa Code
Section 535.13 and that the Mortgaged Property is not agricultural land as
defined in Iowa Code Section 9H.1.  Further, the Shore Mortgagor warrants that
the Mortgaged Property is not a one-family or two-family dwelling and that the
Indebtedness secured by this Mortgage does not constitute a consumer credit
transaction as defined in Iowa Code Section 537.1301(ii).

 

Section 7.3             Purchase Money Mortgage.  This Mortgage is a purchase
money mortgage as defined by Iowa Code Section 654.12B.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Mortgage as of the date first
written above.

 

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE
COMPANY AND MORTGAGEE ARE PARTIES.

 

 

DIAMOND JO WORTH, LLC

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

 

 

Name:

Natalie A. Schramm

 

 

 

 

Title:

Chief Financial Officer

 

 

Attest:

 

 

 

/s/Erica M. Hunt

 

 

 

 

(No Seal)

 

 

S-1

--------------------------------------------------------------------------------


 

 

STATE OF Iowa

)

 

 

)ss:

 

COUNTY OF Scott

)

 

 

On this 14th day of May, A.D., 2005, before me, a Notary Public in and for the
State of Iowa, personally appeared Natalie Schramm, to me personally known, who
being by me duly sworn did say that the person is (a) (the) Chief Financial
Officer of Diamond Jo Worth, LLC, a Delaware limited liability company,
executing the foregoing instrument, that the instrument was signed on behalf of
the said limited liability company by authority of the limited liability company
and the said Natalie Schramm acknowledged the execution of said instrument to be
the voluntary act and deed of said limited liability company by it voluntarily
executed.

 

 

/s/Curt Beason

 

 

 

 

 

 

 

Notary Public in the State of Iowa

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Fee Simple Interests

 

Lots 1, 2, 3, 4, 5 and 6 in Block 1 and lot 5 in Block 2, Top of Iowa Addition,
Worth County, Iowa, according to the recorded plat thereof.

 

A-1

--------------------------------------------------------------------------------